                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 TRAHUAN ROBINSON,
                                                Case No. 2:17-cv-12215
             Plaintiff,
                                                HONORABLE STEPHEN J. MURPHY, III
 v.

 SHANE JACKSON,

             Defendant.
                                   /

                    OPINION AND ORDER DENYING
               PETITION FOR WRIT OF HABEAS CORPUS [1]
             AND DENYING CERTIFICATE OF APPEALABILITY

      On July 6, 2017, Petitioner Trahuan Robinson filed a petition for a writ of

habeas corpus. Petitioner challenges his convictions for two counts of assault with

intent to commit murder, one count of assault with intent to do great bodily harm

less than murder, one count of first-degree home invasion, one count of felon in

possession of a firearm, one count of injuring an animal, and one count of possession

of a firearm during the commission of a felony. ECF 9-39, PgID 1891. Petitioner raises

two claims: (1) he was denied his right to a fair trial because the trial court improperly

denied his request for self-defense and defense-of-others instructions; and (2) the trial

court improperly allowed the prosecution to amend the information after the

prosecution rested. The Court will address each claim below.

                                   BACKGROUND

      Petitioner's convictions arise from a dispute over a lost cell phone. On October

29, 2012, Petitioner's niece, Emily Hickey, attended a party at Blakeley Williams's



                                            1
home in Flint. People v. Robinson, No. 327268, 2016 WL 6992160, at *1 (Mich. Ct.

App. Nov. 29, 2016). At some point, Hickey was kicked out, but she thought she left

her phone in the home. Id. Police were called to the home but were unable to locate

the phone. ECF 9-30, PgID 881; ECF 9-31, PgID 1011. The next afternoon, Hickey

and her friend, Alanna Hamilton returned to the home with Hickey's father, Jajuan

Robinson, and her uncle, Petitioner Trahuan Robinson. ECF 9-30, PgID 883. Jajuan

Robinson1 and Petitioner forced their way into the home and Jajuan Robinson began

pistol-whipping Williams. ECF 9-30, PgID 886; ECF 9-31, PgID 1015. Petitioner

pursued another man, Nigel Melton, into the kitchen. ECF 9-30, PgID 887–88. Melton

released Williams' dog from the basement. ECF 9-31, PgID 1015. The dog bit

Petitioner's arm, and Petitioner then shot the dog in the face and fired shots at

Williams, Melton, and a third man, Avontez Boone, as they attempted to flee the

home. ECF 9-30, PgID 888. Williams and Melton were both shot once. ECF 9-30, PgID

888; ECF 9-31, PgID 1018.

         Jajuan Robinson testified at his brother's trial pursuant to a plea agreement.

He testified that, when he knocked on the front door of Williams' home, Williams

answered the door carrying a gun. ECF 9-36, PgID 1495. Jajuan Robinson tackled

Williams, wrestled the gun from him, and hit him with it twice. Id. at 1496. He fired

his weapon once, but the bullet lodged in the wall. Id. at 1497–501. Jajuan Robinson

believed that his brother brought a .40 or .45 caliber pistol with him to Williams'

house. ECF 9-36, PgID 1534.


1   The Court refers to Jajuan Robinson by his full name to avoid confusion.



                                            2
      The defense presented no witnesses.

      Petitioner was tried before a jury in Genesee County Circuit Court and was

convicted of two counts of assault with intent to commit murder, Mich. Comp. Laws

§ 750.83, one count of assault with intent to do great bodily harm less than murder,

Mich. Comp. Laws § 750.84, one count of first-degree home invasion, Mich. Comp.

Laws § 750.110a(2), one count of felon in possession of a firearm, Mich. Comp. Laws

§ 750.224f, one count of injuring an animal, Mich. Comp. Laws § 750.50b, and one

count of possession of a firearm during the commission of a felony, Mich. Comp. Laws

§ 750.227b. ECF 9-39, PgID 1891; People v. Robinson, No. 327268, 2016 WL 6992160,

at *1 (Mich. Ct. App. Nov. 29, 2016). The trial court sentenced Petitioner as a third

habitual offender to concurrent terms of 40 to 60 years' for each assault with intent

to murder conviction, 114 months' to 20 years' for the assault with intent to do great

bodily harm conviction, 14 months' to 15 years' for the injuring an animal conviction,

and 2 to 10 years' for the felon-in-possession conviction. Robinson, 2016 WL 6992160,

at *1. Petitioner was also sentenced to consecutive sentences of 117 months' to 20

years' for the home-invasion conviction, and 2 years' for the felony-firearm conviction.

Id.

      Petitioner appealed to the Michigan Court of Appeals challenging his

convictions and sentences. The Michigan Court of Appeals affirmed Petitioner's

convictions, but remanded the case to the trial court for a sentencing hearing

pursuant to People v. Lockridge, 498 Mich. 358 (2015). Robinson, 2016 WL 6992160,

at *5. Petitioner sought leave to appeal in the Michigan Supreme Court, which denied




                                           3
leave. People v. Robinson, 500 Mich. 1002 (2017). On remand, the state trial court

declined to re-sentence. People v. Robinson, No. 13-034247-FC, (Genesee Co. Cir. Ct.

July 24, 2018).

      Petitioner then filed the pending petition, ECF 1, and raised two grounds: (1)

"the trial court erred and [Petitioner] was denied his constitutional right to a fair trial

because the trial . . . court refused his request for instructions on self-defense of

others;" and (2) "the trial court erred and Petitioner was denied a fair trial because

the trial court allowed . . . the prosecutor to amend the Information after the

prosecutor rested to change entirely the elements on which the home invasion was

based." ECF 1, PgID 5, 7, 15.

                                 LEGAL STANDARD

      Under the Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA"),

a state prisoner is entitled to a writ of habeas corpus only if he can show that the

state court's adjudication of his claims—

      (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or

      (2) resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented in the State
      court proceedings.

28 U.S.C. § 2254(d).

      A state court unreasonably applies Supreme Court precedent when its

application of precedent is "objectively unreasonable." Wiggins v. Smith, 539 U.S.

510, 520–21 (2003) (internal citations omitted). "A state court's determination that a




                                            4
claim lacks merit precludes federal habeas relief so long as 'fairminded jurists could

disagree' on the correctness of the state court's decision." Harrington v. Richter, 562

U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652, 654 (2004)).

        A federal court reviews only whether a state court's decision comports with

clearly established federal law as determined by the Supreme Court at the time the

state court renders its decision. Greene v. Fisher, 565 U.S. 34, 38 (2011). A state court

need not cite to or be aware of Supreme Court cases, "so long as neither the reasoning

nor the result of the state-court decision contradicts them." Early v. Packer, 537 U.S.

3, 8 (2002). Decisions by lower federal courts "may be instructive in assessing the

reasonableness of a state court's resolution of an issue." Stewart v. Erwin, 503 F.3d

488, 493 (6th Cir. 2007) (citing Williams v. Bowersox, 340 F.3d 667, 671 (8th Cir.

2003)).

        Lastly, a federal habeas court must presume the correctness of state court

factual determinations. See 28 U.S.C. § 2254(e)(1). A petitioner may rebut this

presumption only with clear and convincing evidence. Id.

                                    DISCUSSION

        As an initial matter, Respondent argues that the petition should be dismissed

or held in abeyance because Petitioner failed to sign the petition as required by 28

U.S.C. § 2242, and Rule 2(c)(5), Rules Governing Section 2254 Cases in the United

States District Courts. ECF 8, PgID 36. Petitioner corrected the deficiency by filing a

signature page on March 20, 2018. ECF 10. Respondent's first argument is therefore

moot.




                                           5
I.     Self-Defense and Defense-of-Others Jury Instructions

       Petitioner's first claim concerns the trial court's denial of his request for jury

instructions on common law self-defense and defense of others. After a lengthy

colloquy, the trial court declined to give the requested instructions because they were

not supported by the evidence. ECF 9-38, PgID 1796–97. On direct appeal the

Michigan Court of Appeals found no error in the trial court's decision. Robinson, 2016

WL 6992160, at *3–*4.

       "Generally speaking, a state court's interpretation of the propriety of a jury

instruction under state law does not entitle a habeas claimant to relief." Rashad v.

Lafler, 675 F.3d 564, 569 (6th Cir. 2012) (citing 28 U.S.C. § 2254(a); Estelle v.

McGuire, 502 U.S. 62, 67–68 (1991)). Petitioner is only entitled to habeas relief for a

jury instruction claim when the "instruction is so flawed as a matter of state law as

to 'infect[] the entire trial' in such a way that the conviction violates due process." Id.

(quoting Henderson v. Kibbe, 431 U.S. 145, 154 (1977)).

       Petitioner has not shown that the trial court's decision not to give the requested

instructions deprived him of due process. To the contrary, the trial court and

Michigan Court of Appeals' decisions are amply supported by the evidence presented.

Petitioner entered the home while Jajuan Robinson was pistol-whipping Williams.

After being bitten by and shooting the dog, there was no apparent remaining threat.

And Petitioner shot his victims as they were fleeing. Robinson, 2016 WL 6992160, at

*3. There is no evidence that, after Jajuan Robinson wrestled the gun from Williams,

anyone other than Jajuan Robinson and Petitioner possessed guns. Given the




                                            6
evidence, the state courts decision not to give a self-defense or defense-of-others

instruction was reasonable.

       In sum, Petitioner fails to establish that the jury instructions, taken as a

whole, rendered his trial fundamentally unfair. Estelle, 502 U.S. at 72 ("It is well

established that the instruction may not be judged in artificial isolation, but must be

considered in the context of the instructions as a whole and the trial record.")

(internal quotations and citation omitted). Habeas relief is not warranted on

Petitioner's first claim.

II.    Amending the Information

       In his second claim, Petitioner argues he was denied fair notice of the charges

against him when the trial court permitted an amendment to the first-degree home

invasion charge after the prosecution rested. ECF 1, PgID 7, 15. The Sixth

Amendment guarantees a criminal defendant a right to be clearly informed of the

nature and cause of the charges against him in order that he may prepare a defense.

See Cole v. Arkansas, 333 U.S. 196, 201 (1948). "'The due process clause of the

Fourteenth Amendment mandates that whatever charging method the state employs

must give the criminal defendant fair notice of the charges against him to permit

adequate preparation of his defense.'" Olsen v. McFaul, 843 F.2d 918, 930 (6th Cir.

1988) (quoting Koontz v. Glossa, 731 F.2d 365, 369 (6th Cir. 1984)). A complaint or

indictment "which fairly but imperfectly informs the accused of the offense for which

he is to be tried does not give rise to a constitutional issue cognizable in habeas

proceedings." Mira v. Marshall, 806 F.2d 636, 639 (6th Cir. 1986).




                                          7
      Petitioner was charged with first-degree home invasion under Mich. Comp.

Laws § 750.110a(2). First-degree home invasion may be established by showing that

a perpetrator "breaks and enters a dwelling" or "enters a dwelling without

permission." Mich. Comp. Laws § 750.110a(2). The original information referenced

only the breaking and entering component of first-degree home invasion. After the

prosecution rested, defense counsel moved for a directed verdict on the home invasion

charge. The prosecutor then realized that the information mistakenly did not include

the "without permission" language, so she moved to amend the information to

conform to the evidence admitted at trial. The trial court permitted the amendment

because the amendment would not prejudice Petitioner. ECF 9-38, PgID 1775–81.

      On appeal, the Michigan Court of Appeals found that an information can be

"'amended at any time before, during, or after trial to cure any defect, imperfection,

or omission in form or substance, including a variance between the information and

the proofs, as long as the accused is not prejudiced by the amendment and the

amendment does not charge a new crime.'" Robinson, 2016 WL 6992160, at *5

(quoting People v. Higuera, 244 Mich. App. 429, 444 (2001)). The Michigan Court of

Appeals found Petitioner was not prejudiced, was not charged with a new crime, and

did not "assert or even suggest that he would have been able to elicit testimony

showing that [Petitioner]had permission to enter the home." Id. Additionally, the

Michigan Court of Appeals found that Petitioner could not "complain of being

prejudiced when there [was] nothing in the record indicating that the court would not

have allowed defendant to explore the issue of permission by calling or recalling




                                          8
witnesses; defendant opted to end the testimony portion of the trial after the court"

permitted the information's amendment. Id.

       Petitioner does not identify how the appellate court's resolution of the issue is

contrary to or inconsistent with clearly established federal law. Petitioner offers no

insight into how his defense was prejudiced. He cites only defense counsel's argument

that counsel asked each witness whether the door was open when Petitioner entered

the home, under the belief that Petitioner was charged only with home invasion by

breaking and entering. Petitioner does not, however, show how this prejudiced the

defense or allege how counsel would have proceeded differently if the original

information included the "without permission" language. His argument falls short of

showing that the Michigan Court of Appeals' decision denying this claim "was so

lacking in justification that there was an error well understood and comprehended in

existing law beyond any possibility for fairminded disagreement." Harrington, 562

U.S. at 102–03 (internal quotation omitted). The amendment to the information did

not impede Petitioner's ability to prepare a defense. Habeas relief is therefore not

warranted.

III.   Certificate of Appealability

       Petitioner must obtain a certificate of appealability to appeal the Court's

decision. To obtain a certificate of appealability, Petitioner must make a substantial

showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To demonstrate

the denial of a constitutional right, Petitioner must show that reasonable jurists could

debate whether the petition should have been resolved in a different manner, or that




                                           9
the issues presented were adequate to deserve encouragement to proceed further.

Slack v. McDaniel, 529 U.S. 473, 483–84 (2000). Courts must either issue a certificate

of appealability indicating which issues satisfy the required showing or provide

reasons why such a certificate should not issue. 28 U.S.C. § 2253(c)(3); In re

Certificates of Appealability, 106 F.3d 1306, 1307 (6th Cir. 1997).

      Here, jurists of reason would not debate the Court's denial of these claims. The

Court therefore denies a certificate of appealability.

                                       ORDER

      WHEREFORE, it is hereby ORDERED that Petitioner's petition for a writ of

habeas corpus [1] is DENIED.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      SO ORDERED.

                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: October 30, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on October 30, 2019, by electronic and/or ordinary mail.

                                        s/ David P. Parker
                                        Case Manager




                                          10
